DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2019 is being considered by the examiner.
Claim Objections
Claims 2-15 are objected to because of the following informalities:  In the beginning of claims 2-15, applicant recites “A package according to claim 1” should be change to --The package according to claim 1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, applicant recites “substantially” in line 2, which the phrases is a relative term which render the claims indefinite. The term "substantially" is not defined 
Allowable Subject Matter
Claim 1 is allowed.
Claims 2-15 would be allowable if rewritten to overcome the claim objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses “wherein the label comprises an unsealed pull tab and a plurality of adjacent tear slits positioned at or near the periphery of the label, wherein the tear slits are slanted towards the unsealed pull tab, and upon peeling the label with the pull tab, the label can be removed in its entirety with the tear slits intact on the label”  Some of the prior art U.S. 10,118,741 discloses a similar package, the package also discloses temper evidence elements form on the peelable/resealable label, but the tamper evidences are intact structure to the outer surface of the package.  U.S. publication 2007/0275113 discloses a package with peelable/ resealable tamper evident label, but the temper evident element is formed on the top portion of the package body.  U.S. Patent 4,679,693 discloses package container (10) with line of weakness, the line of weakness is being covered by a label (12), the label further comprises slits facing the unsealed pull tab.  However, the structure of Foreman does not meet the limitation of “and upon peeling the label with the pull tab, the label can be removed in its entirety .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736